DETAILED ACTION
Claims 1 – 20 are currently pending.
Claims 1, 7-9, 12, 15 and 18 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 4/5/2021, with respect to the rejection of claims have been fully considered and are persuasive in light of the amendments to the claims.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.
With respect to claim 1, the prior art of record does not teach the functionality of an execution core is configured to extract a plurality of variable- sized bit fields from the second operand responsive to a plurality of vector elements in the first vector operand and to write the plurality of extracted variable-sized bit fields as corresponding vector elements in the result vector operand responsive to executing the first instruction.
With respect to claim 15, the prior art of record does not teach the functionality of an execution core is configured to remove a number of bits equal to a sum of numbers of bits specified by vector elements of the first vector operand from a portion of the second operand and write a remainder of the portion of the second operand as a corresponding portion of the result operand in the third register responsive to executing the first instruction.
With respect to claim 19, the prior art of record does not teach the functionality of an execute core is configured to extract a plurality of variable-sized bit fields from respective vector elements of the first vector operand responsive to values in respective vector elements of the second vector operand and to write the variable-sized bit fields to the third result operand responsive to executing the first instruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181